Citation Nr: 1643573	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  07-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a right foot disability.
.
6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to an acquired psychiatric disability.

8.  Entitlement to service connection for diabetes mellitus, type 2.

9.  Entitlement to a rating in excess of 10 percent for limited flexion due to a malunion fracture of the left elbow (left elbow disability) prior to May 3, 2012. 

10.  Entitlement to a rating in excess of 20 percent for limited flexion due to service-connected left elbow disability from May 3, 2012. 

11.  Entitlement to a rating in excess of 10 percent for limited supination due to service-connected left elbow disability.

12.  Entitlement to a rating in excess of 10 percent for ligamentous instability of the radiocarpal joint of the left wrist (left wrist disability).

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1983 and December 1990 to May 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2013 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 10 percent ratings for left elbow and left wrist disabilities.  A July 2012 rating decision granted an increased 20 percent rating for left elbow disability effective May 3, 2012.  Accordingly, the issues on appeal have been amended to reflect consideration of "staged" ratings.  That July 2012 decision also granted a separate compensable rating for limited left elbow supination (and maintained the current ratings based on limited left elbow flexion).  As such, the Board finds that whether a higher rating is warranted based on such pathology is also on appeal as part and parcel of the Veteran's original appeal seeking a higher rating for his left elbow disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the matters involving psychiatric, neck, back, erectile dysfunction, right foot, right shoulder, left elbow, and left wrist disabilities were remanded to arrange for a videoconference hearing before a member at the Board, pursuant to the Veteran's request.  He subsequently withdrew that request in December 2012.  However, after a January 2014 supplemental statement of the case (SSOC) addressing those matters was issued, VA received a substantive appeal form on June 10, 2014 that indicated the Veteran wanted a videoconference hearing before the Board.  The AOJ also apparently accepted that correspondence as a substantive appeal perfecting the matters involving OSA, diabetes, and TDIU addressed in a subsequent June 25, 2014 statement of the case (SOC).  For reasons unclear to the Board, the AOJ apparently scheduled the Veteran for a Travel Board hearing, but the Veteran responded by withdrawing any request for such a hearing in March 2015.  In March 2016, he submitted correspondence once again requesting a videoconference hearing before the Board.  No action has been taken to fulfill that request; thus, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board to address the matters on appeal.  The case should thereafter be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




